Citation Nr: 1635637	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for surgical scar, medial joint of the right first metatarsal.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 16, 2011.

(The issue of whether the recoupment of severance pay in the amount of $27,539.00 was proper is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The matter was remanded in February 2011 for additional development and to afford the Veteran a Board hearing.  The requested hearing was held in September 2011, the transcript is of record.  In April 2012, the Board granted a staged increased rating of 30 percent for degenerative joint disease of the left shoulder, status post rotator cuff repair, from May 12, 2011 and remanded the matters of an increased rating for surgical scar, medial joint of the right first metatarsal, and entitlement to TDIU for additional development.  

In April 2015, a hearing regarding the matter of entitlement to a TDIU rating was held before a Decision Review Officer (DRO); a transcript is in the record.

In September 2015, the Veteran was notified that the Veterans Law Judge who conducted his September 2011 hearing was no longer employed by the Board and he was offered the opportunity to testify at another Board hearing.  The Veteran elected to have a new hearing and, in June 2016, he testified before the undersigned.  A copy of the transcript is of record.

The Veteran's claim for a TDIU rating was received in November 2006.  As a result of an October 2012 rating decision which granted service connection for left hip replacement, left knee chondromalacia patella, right knee ligament strain, bilateral knee instability, lumbar spine degenerative disc disease and bilateral lower extremity radiculopathy; the Veteran's overall combined rating was increased to 100 percent disabling effective from June 16, 2011.  In his November 2013 notice of disagreement, the Veteran claimed an earlier effective date of September 14, 2006 for his 100 percent rating.  During his April 2015 DRO hearing and June 2016 Board hearing, the Veteran's attorney clarified that the Veteran was seeking an earlier effective date from his November 2006 date of TDIU claim.  Accordingly, the TDIU claim has been recharacterized as shown above.  

The matter of entitlement to TDIU prior to June 16, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran has had a right foot scar which has been manifested by pain and tenderness.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for right a foot surgical scars have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code (Code) 7800-7805 (prior to and from October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the matter decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's right foot surgical scar has not significantly changed in degree of disability and a uniform evaluation is warranted for the period of the appeal (i.e., since receipt of his November 21, 2006 claim for increase).

The rating criteria used to evaluate scars were revised effective October 23, 2008.  However, the revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the Agency of Original Jurisdiction (AOJ) review the claim under the 2008 revised criteria.  Although the Veteran has not requested such review, the record reflects the AOJ has adjudicated the claim under the revised rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider the rating criteria effective both prior to and from October 23, 2008.

Prior to and from October 23, 2008, Code 7800 addresses scarring of the head, face, or neck, while Code 7802 provides a 10 percent evaluation for scars with an area of 144 square inches (929 square centimeters) or greater.  Neither of these criteria apply to the surgical scar, medial joint of the right first metatarsal; hence, they will not be discussed further. 

Prior to October 23, 2008, Code 7801 evaluated scars that were deep or caused limited motion, while from October 23, 2008, Code 7801 evaluates deep and nonlinear scars.  There is no evidence the Veteran's right foot surgical scar is deep or causes limited motion.  Therefore, Code 7801 also will not be discussed further. 

Prior to October 23, 2008, Code 7803 provided a 10 percent rating for superficial, unstable scars.  Note (1) indicated an unstable scar was one where, for any reason, there was frequent loss of covering of the skin over the scar.  Note (2) indicated a superficial scar was one not associated with underlying soft tissue damage.  Code 7803 was removed, effective October 23, 2008.

Prior to October 23, 2008, Code 7804 provided a 10 percent rating for a superficial scar that was painful on examination. 

From October 23, 2008, Code 7804 was revised to provide a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.

Prior to October 23, 2008, Code 7805 provided that scars, other, could be rated based on limitation of function of the affected part.  Similarly, from October 23, 2008, Code 7805 provides that any disabling effects not considered in a rating provided under Codes 7800-7804 can be considered under another appropriate Code. 

The Veteran claims an increased (compensable) rating is warranted for his surgical scar, medial joint of the right first metatarsal.  [Notably, service connection is also in effect for right hallux valgus, post-operative degenerative joint disease, rated 10 percent with an interval of a 100 percent post-surgical convalescence rating under 38 C.F.R. § 4.30, from May 3, 2007 to December 1, 2007, when the 10 percent rating was restored.]

VA treatment records show the Veteran underwent a second right foot surgery on May 3, 2007.  Incisions were made to the anterior ankle, 1st metatarsal and 5th metatarsal.  Hence, while the Veteran had one surgical scar at the time of his November 2006 claim, he had threes scars as a result of his May 3, 2007 surgery for his service-connected right foot disability.  

An August 2007 VA fee basis examination report notes a history of foot pain and "screw in right big toe."  On examination, the examiner noted "a scar located right foot lateral aspect which is level measuring about 5 cm [centimeters] by 0.02 cm.  There is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation and edema."  The diagnosis was "subjectively right foot pain and objectively surgical scars, tenderness."  

A November 2007 VA treatment report notes "minimal hyperkeratotic tissue over scar along the 1st mpj [metatarsophalangeal joint]."  The assessment included neuritis and Hallux limitus secondary to scar tissue.  The Veteran was "to begin cross fiber massages to the scars and surrounding areas to help break up scar tissue."

During his September 2011 Board hearing, the Veteran reported that his right foot scar is productive of numbness, pain, tenderness and disfigurement (he keeps socks on all the time).  He testified that there is no scar breakdown; however, it turns red and swells.  [The Veteran also reported limitation of motion; however, as noted above, he is separately rated for right hallux valgus, post-operative degenerative joint disease.]

On December 2012 VA examination, the Veteran's right foot scars were noted as not painful or unstable.  There were 3 linear scars on his right lower extremity.  Scar 1 on the right 1st metatarsal measured 11cm x .7cm; scar 2 on the right 5th metatarsal measured 4cm x .3cm and scar 3 on the anterior ankle measured 3cm x .5cm.  The scars resulted in no limitation of function or functional impact.  The examiner noted no change in the diagnosis and indicated that the scar condition is "active."  

Upon consideration of the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates a 10 percent rating for his right foot surgical scar under Code 7804 effective prior to and from October 23, 2008 for painful scar.  Although the record shows three surgical scars on his right foot and ankle as a result of the May 2007 surgery, the record does not show and the Veteran does not claim that more than one of these scars has been productive of pain and tenderness.  Thus, an increased 20 percent rating for three or four scars that are unstable or painful under code 7804 in effect from October 23, 2008 is not warranted.  Further, the evidence does not show that any of the scars are deep, cover an area of 12 square inches (77 square cm) or greater or impose any loss of function or interfere with activities.  Although the Veteran has testified that he experiences limitation of motion, functional limitation specifically as a result of the scars is not shown and, as noted previously, he is separately rated for right hallux valgus, post-operative degenerative joint disease under Codes 5010-5280; thus, providing a separate 10 percent rating for symptoms of pain with motion would be pyramiding.  38 C.F.R. § 4.14.  As such, his right foot scars do not approximate a rating higher than 10 percent under any applicable Code.

The Board has also considered whether any staged rating is appropriate for the right foot surgical scars.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that evidence regarding the scars have been consistent with the assigned rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating have not been shown.  Notably, although VA treatment in November 2007 note that the Veteran was "to begin cross fiber massages to the scars and surrounding areas to help break up scar tissue," an increased staged rating during this period is not warranted because he was in receipt of a temporary total post-surgical convalescence rating under 38 C.F.R. § 4.30 at this time.  Accordingly, a staged rating is not warranted for the right foot surgical scars.

The Board has also considered whether referral for extraschedular ratings is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As explained in detail above, the Veteran has reported that his right foot scar is manifested by pain and tenderness.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  Thus, the pertinent diagnostic codes and associated rating criteria appropriately contemplate these symptoms.  The rating criteria contemplate the Veteran's impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.

Finally, the Board notes that the Veteran is service-connected for multiple disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 


ORDER

A 10 percent rating, but no greater, for the Veteran's right foot scars is granted throughout the period on appeal, subject to the regulations governing payment of monetary awards.  


REMAND

Regarding the matter of entitlement to a TDIU rating prior to June 16, 2011, per the Board's February 2011 and April 2012 remands, an opinion was to be obtained regarding whether the Veteran's service-connected disabilities render him unemployable.  No such opinion has been obtained.  Notably, a scheduled examination had been cancelled and, as noted in the August 2015 Supplemental Statement of the Case, the RO determined that rescheduling the requested examination was not necessary because the Veteran did not meet the schedular requirement for a TDIU rating prior to June 16, 2011 and the evidence showed that the Veteran's service-connected "disabilities do not prevent [the Veteran] from performing all types of employment (i.e. sedentary) prior to June 16, 2011."  However, in order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed based on an individualized assessment of the Veteran to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is necessary for the Veteran to be afforded the requested examination.  

Notably, prior to June 16, 2011, the Veteran was service connected for chronic gastritis and duodenitis, left shoulder traumatic degenerative joint disease, bilateral hallux valgus with post-operative degenerative joint disease and scars of both feet.  His combined ratings were 60 percent prior to May 12, 2011 and 70 percent from that date to June 16, 2011 (with an interim period of a 100 percent post-surgical convalescence rating 38 C.F.R. § 4.30, from May 3, 2007 to December 1, 2007 for right foot surgery under).  See 38 C.F.R. § 4.25.  Thus, he did not meet the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) during the appeal period prior to May 12, 2011.  However, as noted above, an increased 10 percent rating for the Veteran's right foot scar has been granted throughout the appeal period.  As such, his combined rating may be adjusted so as to meet the schedular criteria for a TDIU rating throughout the appeal period once the increased 10 percent rating for the right foot scar is implemented.  

Notwithstanding, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable and he continues to not meet the schedular criteria prior to May 12, 2011 after implementation of the increased 10 percent rating for right foot scars granted herein, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's service-connected disabilities, to include updated VA treatment records.

2.  When the foregoing development has been completed, schedule the Veteran for an examination to obtain an opinion regarding whether his service-connected disabilities affected his ability to work by assessing his occupational impairment, if any, prior to June 16, 2011.  Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (chronic gastritis and duodenitis, left shoulder traumatic degenerative joint disease, bilateral hallux valgus with post-operative degenerative joint disease and scars of both feet) prior to June 16, 2011. 

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities prior to June 16, 2011.  Specifically, the impact of the Veteran's hip, back and bilateral knee disabilities and his bilateral lower extremity radiculopathy may not be taken into consideration as service connection for these disabilities was not in effect until June 16, 2011 or later.  In addition, the opinion must also reflect consideration of the evidence in support of the Veteran's claim to specifically include statements from his VA treatment providers and records from the Social Security Administration.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable for any period during the appeal prior to May 12, 2011 (and he continues to not meet the schedular criteria prior to May 12, 2011 after implementation of the increased 10 percent rating for right foot scars granted herein), refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis prior to May 12, 2011.

4.  Then readjudicate the Veteran's claim of entitlement to a TDIU rating prior to June 16, 2011.  If the claim remains denied, issue an appropriate SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


